Appeal by defendant from a judgment of the County Court, Nassau County, rendered October 23, 1975, convicting him of robbery in the first degree (four counts) and grand larceny in the third degree (four counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of grand larceny in the third degree (four counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Appellant’s convictions under the second, fourth, sixth and tenth counts of the indictment, which charged grand larceny in the third degree, must be reversed since those counts are concurrent to, and included within, the counts which charged robbery in the first degree, of which appellant was also convicted (see CPL 300.40, subd 4; People v Grier, 37 NY2d 847). We have examined appellant’s other claims for reversal and find them to be without merit. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.